{¶ 44} The majority's apparent recognition that there is no evidence in this case that the defendant either created something, or that whatever he may have created was false is, in my opinion, admirable. Its reliance upon the second portion of R.C. 2913.01(G), however, seems less so.
 {¶ 45} In order to sustain this conviction, the majority opines that the defendant's conduct falls within the definition of forgery because it purported to authenticate a writing when that writing was not in fact authenticated by the conduct of the defendant, all in the language of R.C. 2913.01(G). That statute defines a term, but the proscribed conduct is set forth in R.C. 2913.31(A)(2), which prohibits the forging of any writing so that it purports to be genuine when actually it is spurious. Accordingly, however "forgery" may be defined, the *Page 72 
statute in question, by its plain terms, requires that the writing actually be spurious.
 {¶ 46} There is no evidence in this case that the defendant created anything, that whatever may have been created was false, or that whatever was done was done with purpose to defraud. The first assignment of error should be sustained.